Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statement (IDS) filed March 12, 2021 citing 3,298 references.  In the two information disclosure statements filed to date, a total 193 pages of IDS forms have been used to cite close to 4,000 documents.  There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement filed March 12, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The European patent EP-
The information disclosure statement filed March 12, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The documents that could not been considered were JP-2008539305A, JP-2007516055A, DE-10048814B4, and DE-20048814A1 (abstract provided is in the German language). Therefore, these documents have been placed in the application file, but the information referred to therein has not been considered.
A document cited on the PTO/SB/08a form filed March 12, 2021 has been struck therefrom because the month and year of publication have not been provided; see 37 CFR 1.98(b)(5) and MPEP 609.04(a) that are incorporated herein by reference.

37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date. U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application. Each foreign patent or published foreign patent application must be identified by the country or patent office which issued the patent or published the application, an appropriate document The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the information being submitted was published. Pending U.S. applications that are being cited can be listed under the non-patent literature section or in a new section appropriately labeled.

Election/Restrictions
Applicant’s election without traverse of the species of Figure 11 in the reply filed on March 12, 2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 12, 2021.
Drawings
The drawings were received on March 12, 2021.  These drawings are approved for entry.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the foreshortening distance (see Figures 4A-5B and page 5, line 28 therefollowing in the specification) and  and therefollowing in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 13-15, 17, 18, 20, and 26 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Straubinger et al (WO 2011/104269; hereafter referred to as SR) or, in the alternative, under 35 U.S.C. 103 as obvious over SR alone.  SR anticipates the claim language where:
Heart valve prosthesis as claimed is the prosthesis shown in Figures 20a to 20d of SR;
The ring of cells as claimed is shown on the lower end of the stent as annular collar (40);
The proximal end as claimed is the lower end (2);
The stent as claimed is the portion of stent (10) above the collar (40);
The stent arches as claimed are the arches connected to attachment means (23);
The interconnected cells as claimed are the cells shown above the collar (40);
The locators as claimed are the means (23);
The stent cover as claimed is the valvular prosthesis (100);
The seal as claimed is described on page 12, lines 6-16 of SR, and
The capability of permitting blood flow to at least one coronary artery as claimed depend upon how the device is utilized/placed and the particular patient, but this is considered fully met by SR that provides open arches (32a, 32b, 32c) that would allow blood flow to at least one coronary artery to the extent that such intended use language can be given patentable weight.
Alternatively, it is not explicitly clear that the capability of permitting blood flow to at least one coronary artery, but the Examiner asserts that an ordinary artisan would be aware of the anatomy of the patient such that placing the device could at least obviously 

    PNG
    media_image1.png
    503
    824
    media_image1.png
    Greyscale

Regarding claim 4, the locator arches as claimed include several arches including that of arches (16a, 16b, 16c), retaining means (23), and head portions (20).
Regarding claim 5, the Applicant is directed to see Figure 20d where head portions contain radiopaque markers (21).
Regarding claim 7, the claim language is fully met when the locators include the entire arch from means (23) to head portions (20).
Claims 6, 8, 9, 12, 19, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over SR alone.
Regarding claims 6 and 19, SR discloses radiopaque markers at head portions as markers (21) but not at every locator.  However, the mere placing of radiopaque markers at head portions (20) would have been considered clearly obvious to an ordinary artisan in that it would be a mere duplication of a feature already present that  
Regarding claims 8, 9, 12, 21-22, and 25, SR meets the claim language as disclosing a cover (see page 103, line 35 to page 104, line 36) but does not disclose a plurality of covers as claimed.  However, the mere providing additional covers would have no patentable significance and merely be a duplication of elements already present such that an ordinary artisan would have found such clearly obvious over SR alone.
Claims 10, 11, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over SR in view of Tuval et al (US 8,052,750; hereafter referred to as Tuval).  SR meets the claim language as explained in the previous ground of rejection but does not disclose that the cover can be a coating as claimed.  Tuval (see the paragraph bridging columns 48 and 49), from the same art of endeavor, teaches that it was known to utilize covers in the form of coatings.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a coating cover so that the cover is more securely fixed to the stent surface and would be less likely to become dislodged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774